Exhibit 10.1


In November 2003 the Corporation terminated its split dollar life insurance
program and replaced it with a Supplemental Executive Insurance Plan.
Participants in the split dollar life insurance program surrendered to the
Corporation a portion of their split dollar life insurance policy approximately
equal in value to premiums paid by the Corporation, retained the remaining
portion (if any) of their split dollar life insurance policy, and received an
additional whole life insurance policy under the Supplemental Executive
Insurance Plan to replace the surrendered benefits under the split dollar
program. The Corporation will pay the premiums on this additional policy and the
participant's taxes on these premiums as set forth in the Supplemental Executive
Insurance Plan.


As a result, the following executive officers received whole life insurance
policies with approximate aggregate death benefits as of December 31, 2003 as
follows:




Officer
Death Benefits as of 12/31/03 (in millions)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gregg Bacchieri
$2.2
Kenneth F. Boehl
2.0
Frank P. Bramble, Sr.
1.0
Charles M. Cawley
6.1
John R. Cochran, III
3.4
Douglas R. Denton
1.5
Bruce L. Hammonds
3.4
M. Scot Kaufman
2.4
Michael G. Rhodes
1.7
John W. Scheflen
1.9
David W. Spartin
2.2
Richard K. Struthers
2.2
Kenneth A. Vecchione
1.5
Lance L. Weaver
3.6
Vernon H. C. Wright
2.3





Each executive officer listed above executed a Consent which, as consideration
for terminating the split dollar program, modified two provisions of the
Supplemental Executive Insurance Plan to match the corresponding provisions in
his split dollar agreement. The Supplemental Executive Insurance Plan and the
Consent are set forth below.

 
SUPPLEMENTAL EXECUTIVE INSURANCE PLAN
Purpose
 
The purpose of the Supplemental Executive Insurance Plan (the “Plan”) is to
provide supplemental permanent life insurance for senior executives and other
participants (each, a “Participant”) that provides protection for Participants
and their families. The Plan applies to MBNA Corporation (collectively with MBNA
America Bank, N.A. and their subsidiaries, the “Corporation”).
 
Administration; Named Fiduciary
 
The Plan has been approved by and shall be administered by the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”). The
Committee shall serve as the named fiduciary of the Plan. The Committee shall
have full power and discretion to administer and interpret this Plan. The
Committee shall have all powers set forth in the Plan, including the selection
of Participants. The Committee's actions shall be binding and conclusive upon
all persons for all purposes, subject to the claims procedure set forth in this
Plan. The Committee shall not be liable to any person for any action taken or
omitted in connection with its responsibilities, rights, and duties under this
Plan unless attributable to willful misconduct or lack of good faith. The
Committee may delegate part or all of its powers to one or more officers of the
Corporation. The Corporation may engage a third party to assist with
implementation and administration of the Plan and communications with
Participants.
 
Insurance Policies
 
The Corporation will use reasonable efforts to arrange for the issuance of one
or more whole life insurance policies on the life of each Participant in the
Plan on a guaranteed issue basis. Each policy under this Plan will be issued by
Northwestern Mutual Life or another nationally recognized insurer (the
“Insurer”) selected by the Committee from time to time in its sole discretion.
The Committee will determine the type and terms of each policy to be issued to a
Participant pursuant to the Plan, including, but not limited to, the amount of
death benefits and scheduled premiums under each policy.
 
Requirements of Participant
 
Each Participant will, as a condition to participation, take all actions
reasonably necessary to apply for and acquire a policy on the Participant,
including, without limitation, providing such information that the Insurer may
require.
 
The Corporation may need information concerning policies in connection with its
administration of the Plan including information concerning ownership, dividend
elections and performance. Each Participant, by participating in the Plan,
authorizes the Corporation or its agent to obtain from the Insurer any
information the Corporation deems appropriate concerning the policies at any
time.
 
The Corporation intends to purchase and hold insurance on the lives of
Participants to fund the costs of the Plan. The Corporation will pay all
premiums and will own and be the sole beneficiary of any such policy. Each
Participant, as a condition to participating in the Plan, authorizes the
Corporation to arrange to purchase insurance on the life of the Participant and
to cooperate with the Corporation in the issuance of the policy, including
completion of an application and providing such other information as the Insurer
may require, but will not be required to take a physical examination.
 
Ownership
 
Each Participant will be the owner of such Participant’s policy and may exercise
all rights of ownership with respect to the policy. The Corporation will have no
right to or interest in any policy issued pursuant to this Plan at any time.
 
Election of Dividends Option
 
Each Participant will elect that all dividends declared by an Insurer on a
policy shall be applied to purchase additional paid-up insurance on the life of
the Participant. The Participant will not change the dividend election prior to
payment of all scheduled premiums on the policy.
 
Premiums and Taxes
 
Subject to the terms of the Plan, the Corporation shall pay the full amount of
the scheduled premiums for each Participant’s policy no later than the dates
such premiums are due according to the terms of the policy. The Corporation’s
payment of insurance premiums for a Participant under this Plan shall be treated
as additional compensation for such Participant. The Corporation shall pay the
premiums directly to the Insurer. The Participant will be responsible for any
premium payments not scheduled at the time of issuance of the policy.
 
The Corporation may, in its sole and absolute discretion, also pay an amount to
a Participant to cover all or a portion of the Participant’s income tax
liability resulting from the Corporation’s payment of insurance premiums
pursuant to the Plan. The Corporation shall include the amount of premiums and
any taxes it pays for a Participant in the Participant’s Form W-2. The
Corporation shall withhold taxes from Participants and remit them to taxing
authorities in accordance with applicable law.
 
Termination of Rights and Obligations
 
The right of a Participant to participate in the Plan and the Corporation’s
obligation to pay premiums for such Participant’s policy as required under the
Plan shall automatically terminate upon termination of the Participant’s
employment with the Corporation for any reason, voluntary or involuntary, other
than (a) the Participant’s Disability, as defined in the Corporation's long term
disability or similar plan, (b) the Participant’s retirement at or after age 65,
or sooner with the approval of the Committee, (c) termination of the
Participant’s employment with the Corporation at any time after a Change of
Control (as defined below) either (i) by the Corporation without Cause (as
defined below) or (ii) by the Participant for Good Reason (as defined below),
(d) termination of the Participant’s employment by the Corporation without Cause
or by the Participant for Good Reason before a Change of Control, in either case
if (i) the Change of Control actually occurs, (ii) the termination of employment
occurred within 12 months before the Change of Control, and (iii) it is
reasonably demonstrated that such termination of employment for Cause, or the
actions underlying the Good Reason, as applicable, were at the request of a
third-party who has taken steps reasonably calculated to effect the Change of
Control or otherwise occurred in connection with or in anticipation of, a Change
of Control, or (e) in the case of a Participant who was a member of the
Corporate Policy Committee (or any successor committee) on the date immediately
preceding the Change of Control, termination of such Participant’s employment
with the Corporation for any reason other than Cause, Disability or death,
within the 30-day period beginning one year after a Change of Control.
 
The Corporation will continue to make premium payments following the termination
of Participant’s employment in the circumstances described in clauses (a), (b),
(c), (d) and (e) above, subject to the Corporation’s right to amend or terminate
the Plan as provided in this Plan.
 
In addition, the Corporation may cease paying for premiums on a policy
immediately if the Participant (a) changes the dividend option elected under a
policy prior to the payment of all scheduled premiums on the policy without the
Corporation’s prior written consent, (b) files a petition for relief under the
bankruptcy laws, or (c) cancels the Participant’s policy or assigns any rights
in the policy to the Insurer or any other third party without the Corporation’s
consent, unless the assignment is to one or more of the Participant’s immediate
family members or to a trust for the exclusive benefit of one or more members of
the Participant’s immediate family. This paragraph shall apply to any assignee
as it applies to the Participant. For purposes of this Plan “assignment”
includes any pledge or grant of a security interest in a policy and “immediate
family” shall include the Participant’s spouse, parents, descendants, siblings,
mothers and fathers-in-law, sons and daughters-in-law, and brothers and
sisters-in-law.
 
The following definitions shall apply for purposes of this Plan:
 
“Cause” means:
 
(a)   For each Participant who was a member of the Corporate Policy Committee
(or any successor committee) on the date immediately preceding a Change of
Control--a conviction of the Participant for a crime that constitutes a felony
for embezzling Corporation funds or for theft of Corporation property; or
 
(b)   For all other Participants--(i) willful and continued failure by a
Participant to substantially perform the Participant's duties with the
Corporation as such duties may be reasonably defined from time to time; (ii) a
significant violation of the Corporation's code of ethics; or (iii) a felony
conviction or guilty plea that results in a sentence that is not suspended of
incarceration of 6 months or more.
 
“Change of Control” means:
 
(a)   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either
(i) the then outstanding shares of the common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation or any
corporation or other entity controlled by the Corporation, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation or other entity controlled by the Corporation,
(D) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this definition, or (E) any acquisition by
an underwriter temporarily holding securities pursuant to an offering; or
 
(b)   Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Corporation (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Corporation;
provided, however, that any individual becoming a director subsequent to the
effective date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by specific vote or by
approval, without prior written notice to the Board of Directors objecting to
the nomination, of a proxy statement in which the individual was named as
nominee), shall be considered as though such individual were a member of the
Incumbent Board but excluding for this purpose any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies by or on behalf of a Person other than the
Board of Directors of the Corporation; or
 
(c)   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (or a corporation or
other entity which as a result of such transaction owns the Corporation or all
or substantially all of the Corporation’s assets either directly or through one
or more subsidiaries (either corporation or entity, a “Resulting Corporation”))
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (ii) no Person
(excluding any Resulting Corporation or any employee benefit plan (or related
trust) of the Corporation, such Resulting Corporation or any corporation
controlled by either) beneficially owns, directly or indirectly, 40% or more of,
respectively, the then outstanding shares of common stock of the Resulting
Corporation or the combined voting power of the then outstanding voting
securities of such corporation or other entity except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation or other
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the board, providing for such Business Combination; or
 
(d)   Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.
 
Without in any way broadening the definition of “beneficial owner,” for purposes
of this definition, no Person will be the “beneficial owner” of any security
solely (1) because the security has been tendered into a tender or exchange
offer until the tendered security is accepted for payment or exchange or
(2) because of the power to vote or direct the voting of the security pursuant
to a revocable proxy given in response to a public proxy or consent solicitation
that was made to more than 10 holders of a class of security that is then
registered under Section 12 of the Exchange Act. In addition, a Change of
Control shall not be deemed to occur solely because any Person acquires
beneficial ownership of more than 40% of the Outstanding Corporation Common
Stock or Outstanding Corporation Voting Securities as a result of the
acquisition of securities by the Corporation or any corporation or other entity
controlled by the Corporation; provided that, if after such acquisition by the
Corporation or corporation or other entity such Person becomes the beneficial
owner of additional Outstanding Corporation Common Stock or Outstanding
Corporation Voting Securities that increases the percentage beneficially owned
by such Person and the percentage continues to be above 40%, a Change of Control
of the Corporation shall then occur.
 
“Good Reason” means:
 
(a)   Any reduction in the salary or annual bonus potential or any significant
reduction in aggregate compensation and benefits (other than salary and bonus
potential), other than (i) an isolated, insubstantial and inadvertent reduction
not occurring in bad faith and which is remedied by the Corporation promptly
after receipt of notice thereof given by the affected Participant, or (ii) a
reduction in aggregate compensation and benefits (other than salary and bonus
potential) to a level which is applicable to all similarly-situated employees of
the Corporation; or
 
(b)   The Corporation’s requiring the Participant to be based at any office or
location more than 60 miles from that at which he was based immediately before a
Change of Control.
 
Corporation’s Discretionary Right to Amend or Terminate Plan
 
The Corporation may, in any manner, amend the Plan or terminate the Plan or any
Participant’s rights to participate under the Plan at any time. The Corporation
may, pursuant to an amendment or the termination of the Plan, cease to (a)
arrange for the issuance of policies under the Plan, (b) pay the premiums on any
or all policies issued under the Plan and (c) pay tax gross ups for any or all
Participants, all without prior notice. No consent of any Participant shall be
required for the Corporation to amend or terminate the Plan.
 
Notwithstanding the foregoing, after a Change of Control, the Corporation (or
any successor corporation) may not amend or terminate this Plan in a manner
adverse to any Participant or cease to pay premiums or tax gross ups without the
consent of such Participant.
 
Claims Procedure
 
A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as a "Claimant") may
file a written request for such benefit with the Executive Compensation
Department setting forth his or her claim.
 
Upon receipt of a claim, the Department shall advise the Claimant that a reply
will be forthcoming within ninety days and shall, in fact, deliver such reply
within such period. The Department may, however, extend the reply period for an
additional ninety days for a reasonable cause. If the claim is denied in whole
or in part, the Department will render a written opinion, written in a manner
calculated to be understood by the Claimant, setting forth: (i) the specific
reason or reasons for such denial; (ii) the specific reference to pertinent
provisions of this Plan on which such denial is based; (iii) a description of
any additional material or information necessary for the Claimant to perfect his
or her claim and an explanation why such material or such information is
necessary; (iv) appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review; and (v) the time limits for
requesting a review.
 
Within sixty days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Committee review
the determination. The Claimant or his or her duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Committee. If the Claimant does not request
a review of the Committee’s determination within such sixty-day period, he or
she shall be barred and estopped from challenging the Department’s
determination.
 
Within sixty days after receipt of a request for review, the Committee will
review the Department’s determination. After considering all materials presented
by the Claimant, the Committee will render a written opinion, written in a
manner calculated to be understood by the Claimant, setting forth the specific
reasons for the decision and containing specific references to the pertinent
provisions of this Plan on which the decision is based. If special circumstances
require that the sixty day time period be extended, the Committee will so notify
the Claimant and will render the decision as soon as possible, but not later
than one hundred twenty days after receipt of the request for review.
 
Miscellaneous
 
Participation in the Plan does not constitute an employment contract between the
Corporation and any Participant.
 
No Insurer shall be a party to or a beneficiary of this Plan and no provision of
this Plan nor any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of an Insurer as expressly provided in a policy.
 
This Plan and the rights and obligations established under this Plan shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, without regard to the principles of conflicts of laws.



       

--------------------------------------------------------------------------------

 

CONSENT TO TERMINATION OF SPLIT DOLLAR AGREEMENT AND PARTICIPATION IN
SUPPLEMENTAL EXECUTIVE INSURANCE PLAN



I have read and understood the letter from Lance L. Weaver dated September 26,
2003 and the attachments thereto regarding the replacement of the Split Dollar
Agreement with the Supplemental Executive Insurance Plan (the “Plan”). I have
had the opportunity to discuss these matters with my legal and other advisors. I
understand that:
 * the Corporation will continue to pay premiums following my retirement at or
   after age 60, not age 65 as stated in the Plan, subject to the other
   provisions set forth in the Plan; and

 * the Corporation may not (i) terminate the Plan or any of my rights to
   participate under the Plan or (ii) amend the Plan to reduce my benefits under
   the Plan or otherwise materially adversely affect my benefits under the Plan
   without my prior written consent.

I consent to the termination of the Split Dollar Agreement in consideration of
my participation in the new Supplemental Executive Insurance Plan on the terms
and conditions specified herein and in Mr. Weaver’s letter and the attachments
thereto.
 
_______________________
Name (Please Print)




_______________________
Signature

